

Exhibit 10.21
[splunklogoa01a02.gif]
Godfrey R. Sullivan
Chairman, CEO & President
250 Brannan Street
San Francisco, CA 94107


November 16, 2015
Mr. Doug Merritt
c/o Splunk Inc.
250 Brannan Street
San Francisco, CA 94107


Dear Doug:
On behalf of the Board of Directors, I am very pleased to offer you the position
of President and Chief Executive Officer, effective on November 19, 2015. Under
your leadership, the field has consistently delivered outstanding performance
and you continue to scale the organization to support Splunk’s continuing growth
and success. This letter agreement (the “Agreement”) is entered into between
Splunk Inc. (“Company” or “we”) and Doug Merritt (“Employee” or “you”) and sets
forth the terms of your new positions.
1.    Your Position; Annual Salary; Variable Compensation. Your title will be
President and Chief Executive Officer, and you will report to the Company’s
Board of Directors (“Board”). Commencing on February 1, 2016, your base salary
will be $450,000 per year and you will be paid semi-monthly at a rate of
$18,750.00. In addition, you will be eligible to earn an annual bonus of 100% of
your base salary at target, based on actual achievement of performance metrics
determined by the Compensation Committee of our Board (“Compensation
Committee”). Your annual on target earnings initially will be $900,000. Under
current practices (which may change in the future), you will be paid a
mid-fiscal-year bonus of up to 50% of your annual bonus at target (e.g.,
$225,000) based on the Company’s actual achievement of performance metrics
through the end of the fiscal second quarter. Your mid-fiscal-year bonus will be
included in the calculation of your annual bonus and your year-end bonus payment
will be net of any mid-fiscal-year bonus paid for that fiscal year. The year-end
bonus payment will be made approximately 45 days after the completion of the
fiscal year and after the Compensation Committee’s review and approval of
executive bonuses. Note that all payments to you will be made after applicable
withholdings. Until February 1, 2016, your compensation, including any severance
benefits, will be governed by the terms of your existing letter agreement.
2.    Effective Date. The effective date of your new position will be November
19, 2015.
3.    Benefits. Because we don’t pay the CEO any special perquisites, your
benefits will continue on their current terms. This means you will continue to
be eligible to participate in the healthcare, 401(k), employee stock purchase
and other employee benefit plans established for our employees. You will also be
entitled to 15 days of Personal Time-Off (PTO) each year, accrued on a
semi-monthly basis.
4.    Equity. We will recommend to the Compensation Committee at its March 2016
meeting that you be granted 32,500 Restricted Stock Units (RSUs) and 97,500
Performance Stock Units (PSUs). The RSUs will vest over approximately 4 years
from the grant date with 10,000 RSUs vesting on or about one year from the
vesting commencement date and approximately 1875 of the RSUs vesting quarterly
thereafter as specified in your RSU agreement, subject to continued service
through each vesting date, except as provided in this Agreement and your RSU
agreement. The number of earned PSUs will be determined based upon achievement
of performance metrics to be established by the Compensation Committee in March
2016. We will recommend a vesting schedule that has 30% of the earned PSUs
vesting upon being earned and the remaining earned PSUs vesting quarterly over

1



--------------------------------------------------------------------------------



the following three years. Vesting of PSUs is subject to continued service
through each vesting date, except as provided in this Agreement and your PSU
agreement.
5.    Confidentiality. Your confidentiality obligations will continue unchanged.
This means that as an employee of the Company, you will have access to certain
confidential information of the Company and certain third parties and you may,
during the course of your employment, create inventions, improvements, designs,
original works of authorship, computer software programs, trade secrets and
other matters that will be the sole and exclusive property of the Company. You
hereby irrevocably assign each such invention, work and matter to the Company.
The terms of your “Employee Invention Assignment and Confidentiality Agreement”
will continue to apply to you, except that any waiver that could be given with
respect to you after the date you become President and CEO must now be given by
the Chairman of the Board. We wish to impress upon you that the Company does not
want you to, and we hereby direct you not to use on behalf of the Company, any
confidential or proprietary material or information of any former employer or
other third party. In addition, you must not violate any other obligation you
may have to any former employer or other third party. During the period that you
render services to the Company, you agree you will not engage in any employment,
business or activity that is in any way competitive with the business or
proposed business of the Company. You will disclose to the Company, in writing,
any other gainful employment, business or activity that you are currently
associated with or participate in that competes with the Company. You will not
assist any other person or organization in competing with the Company or in
preparing to engage in competition with the business or proposed business of the
Company. By signing this Agreement, you certify that your employment with the
Company will not violate any contractual or other legal obligation that would
prohibit or limit you from performing your duties to the Company.
6.    At‑Will Employment. During your entire employment you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with or without Cause. Your participation in any equity or benefit
program is not to be regarded as assuring you of continuing employment for any
particular period of time. Any modification or change in your at‑will employment
status may only occur by way of a written employment agreement signed by you and
the Chairman of the Board.
7.    Severance. We will recommend to the Compensation Committee of the Board
that you also receive the following severance benefits:
(a)    Separation in Event of Termination Within the 3-Month Period Before or
12-Month Period Following Change in Control. In the event of your involuntary
separation from service from the Company without Cause or for Good Reason, in
each case within the period that begins after the signing of a definitive
agreement that ultimately results in a Change in Control within three (3) months
of its signing or within twelve (12) months following a Change in Control
(“Change in Control Period”), and provided that you deliver to the Company a
signed release of claims in favor of the Company (“Release”), and satisfy all
conditions to make the Release effective within sixty (60) days following your
separation from service, then, in addition to any accrued compensation, you
shall be entitled to the benefits as set forth below:
(i)    Lump sum payment equal to eighteen (18) months of your then‑current base
salary, plus an amount equal to eighteen (18) months of your annual target bonus
for the year of termination plus a pro-rated portion of your annual target bonus
for the year of termination based on the number of months employed during such
year, less any amounts already paid for such period;
(ii)    Provided you timely elect to continue health coverage under COBRA,
reimbursement for any monthly COBRA premium payments made by you in the eighteen
(18) months following your separation from service. If at the time you separate
from service, it would result in a Company excise tax to reimburse you for COBRA
premiums, then no such premiums will be reimbursed and if doing so would not
cause imposition of an excise tax you will be paid a single lump sum of $36,000;
and
(iii)    Acceleration of vesting as to all then‑unvested shares subject to all
equity awards with only time-based vesting (including earned but unvested
performance-based awards). Any unearned performance-based equity awards (“PSUs”)
will be treated in the manner outlined in the agreement for each such PSU grant.
You shall have six (6) months following your separation from service from the
Company in which to exercise all options that have been granted to you, if any.
(b)    Severance in Event of Termination Without Cause. In the event of your
involuntary separation from service with the Company without Cause not during
the Change in Control Period, and provided that you deliver to the Company

2



--------------------------------------------------------------------------------



a signed Release and satisfy all conditions to make the Release effective within
sixty (60) days following your separation from service, then, in addition to any
accrued compensation, you shall be entitled to benefits as set forth below:
(i)    Lump sum payment equal to twelve (12) months of your then‑current base
salary, plus a pro-rated portion of your annual target bonus for the year of
termination based on the number of months employed during such year, less any
amounts already paid for such period;
(ii)    Provided you timely elect to continue health coverage under COBRA,
reimbursement for any monthly COBRA premium payments made by you in the twelve
(12) months following your separation from service. If at the time you separate
from service, it would result in a Company excise tax to reimburse you for COBRA
premiums then no such premiums will be reimbursed and if doing so would not
cause imposition of an excise tax you will be paid a single lump sum of $24,000;
and
(iii)    Acceleration of vesting as to a number of shares subject to all equity
awards with only time-based vesting (including earned but unvested
performance-based awards) as would have vested in the twelve (12) months
following your separation from service. Any unearned performance-based equity
awards (“PSUs”) will be treated in the manner outlined in the agreement for each
such PSU grant. You shall have six (6) months following your separation from
service from the Company in which to exercise all vested options that have been
granted to you.
8.    Section 409A Matters.
(a)    For purposes of this Agreement, no payment will be made to you upon
termination of your employment unless such termination constitutes a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and Section 1.409A-1(h) of the regulations
promulgated thereunder.
(b)    To the extent any payments to which you become entitled under this
agreement, or any agreement or plan referenced herein, in connection with your
separation from service from the Company constitute deferred compensation
subject to Section 409A of the Code (the “Deferred Payments”), such payments
will be paid on, or in the case of installments, will not commence, until the
sixtieth (60th) day following your separation from service, or if later, such
time as required by Section 6(c). Except as required by 6(c), any installment
payments that would have been made to you during the sixty (60) day period
immediately following your separation from service but for the preceding
sentence will be paid to you on the sixtieth (60th) day following your
separation from service and the remaining payments will be made as provided
herein.
(c)    If you are deemed at the time of such separation from service to be a
“specified” employee under Section 409A of the Code, then any Deferred
Payment(s) shall not be made or commence until the earliest of (i) the
expiration of the six (6)‑month period measured from the date of your
“separation from service” (as such term is at the time defined in Treasury
Regulations under Section 409A of the Code with the Company or (ii) the date of
your death following such separation from service; provided, however, that such
deferral shall only be effected to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty percent
(20%) tax for which you would otherwise be liable under Section 409A(a)(1)(B) of
the Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to you or your beneficiary in one lump sum.
(d)    To the extent any payments to which you becomes entitled under this
agreement, or any agreement or plan referenced herein, in connection with your
separation from service from the Company constitute deferred compensation
subject to Section 409A of the Code, you and the Company may make changes to
this Agreement to avoid adverse tax consequences under Section 409A. Each
payment and benefit payable hereunder is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
9.    Definitions.
(a)    Cause. For purposes of this Agreement, “Cause” means (i) your conviction
of or plea of nolo contendere to a felony or a crime involving moral turpitude
which the Board believes has had or will have a detrimental effect on the
Company’s reputation or business, (ii) you engaging in an act of gross
negligence or willful misconduct in the performance of your employment
obligations and duties, (iii) your committing an act of fraud against, material
misconduct or willful misappropriation of property belonging to the Company;
(iv) you engaging in any other misconduct that has had or will have an adverse
effect on the

3



--------------------------------------------------------------------------------



Company’s reputation or business; or (v) your breach of the Employee Invention
Assignment and Confidentiality Agreement or other unauthorized misuse of the
Company’s or a third party’s trade secrets or proprietary information.
(b)    Change in Control. For purposes of this Agreement “Change in Control”
means (i) a sale, conveyance, exchange or transfer (excluding any venture-backed
or similar investments in the Company) in which any person or entity, other than
persons or entities who as of immediately prior to such sale, conveyance,
exchange or transfer own securities in the Company, either directly or
indirectly, becomes the beneficial owner, directly or indirectly, of securities
of the Company representing fifty (50%) percent of the total voting power of all
its then‑outstanding voting securities; (ii) a merger or consolidation of the
Company in which its voting securities immediately prior to the merger or
consolidation do not represent, or are not converted into securities that
represent, a majority of the voting power of all voting securities of the
surviving entity immediately after the merger or consolidation; or (iii) a sale
of substantially all of the assets of the Company or a liquidation or
dissolution of the Company.
(c)    Good Reason. For purposes of this Agreement, “Good Reason” means any of
the following taken without your written consent and provided (a) the Company
receives, within thirty (30) days following the occurrence of any of the events
set forth in clauses (i) through (iv) below, written notice from you specifying
the specific basis for your belief that you are entitled to terminate employment
for Good Reason, (b) the Company fails to cure the event constituting Good
Reason within thirty (30) days after receipt of such written notice thereof, and
(c)  you terminate employment within thirty (30) days following expiration of
such cure period: (i) a material change, adverse to you, in your position,
titles, offices or duties; (ii) an assignment of any significant duties to you
that are inconsistent with your positions or offices held under this Agreement;
(iii) a decrease in your then‑current annual base salary by more than 10% (other
than in connection with a general decrease in the salary of all executives); or
(iv) the relocation of the you to a facility or a location more than thirty (30)
miles from your then‑current residence.
10.    Authorization to Work. Please note that as required by law, this offer of
employment is contingent upon the legal proof of your identity and authorization
to work in the United States remaining unchanged from the start of your
employment in 2014.
11.    Policies. You acknowledge that you have read and will continue to comply
with all Company policies, guidelines and processes in effect throughout your
employment, including but not limited to the Company Code of Business Conduct
and Ethics, Insider Trading Policy, Anticorruption Compliance Policy and
Guidelines, and U.S. Export Control Compliance Policy Statement. You acknowledge
that the Company may implement, modify or revoke Company policies, guidelines
and processes from time to time, and you agree to read and comply with each
then-current policy, guideline and/or process.
12.    Arbitration.
(a)    Arbitration. In consideration of your employment with the Company, its
promise to arbitrate all employment-related disputes, and your receipt of the
compensation, pay raises, and other benefits paid to you by the Company, at
present and in the future, you agree that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
shareholder, or benefit plan of the Company, in their capacity as such or
otherwise), arising out of, relating to, or resulting from your employment with
the Company or the termination of your employment with the Company, including
any breach of this Agreement, shall be subject to binding arbitration under the
arbitration provisions set forth in California Code of Civil Procedure sections
1280 through 1294.2, including section 1281.8 (the “Act”), and pursuant to
California law, and shall be brought in your individual capacity, and not as a
plaintiff or class member in any purported class or representative proceeding.
The Federal Arbitration Act shall continue to apply with full force and effect
notwithstanding the application of procedural rules set forth in the Act.
Disputes that you agree to arbitrate, and thereby agree to waive any right to a
trial by jury, include any statutory claims under local, state, or federal law,
including, but not limited to, claims under Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the
Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification Act, the
California Fair Employment and Housing Act, the Family and Medical Leave Act,
the California Family Rights Act, the California Labor Code, claims of
harassment, discrimination, and wrongful termination, and any statutory or
common law claims. Notwithstanding the foregoing, you understand that nothing in
this Agreement constitutes a waiver of your rights under section 7 of the
National Labor Relations Act. You further understand that this Agreement to
arbitrate also applies to any disputes that the Company may have with you.
(b)    Procedure. You agree that any arbitration will be administered by
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
employment arbitration rules & procedures (the “JAMS rules”), which are
available at http://www.jamsadr.com/rules-employment-arbitration/ and from Human
Resources. You agree that the arbitrator shall issue a written decision on the
merits. You also agree that the arbitrator shall have the power to award any
remedies available under applicable

4



--------------------------------------------------------------------------------



law. You agree that the decree or award rendered by the arbitrator may be
entered as a final and binding judgment in any court having jurisdiction
thereof. You understand that the Company will pay for any administrative or
hearing fees charged by the arbitrator or JAMS except that you shall pay any
filing fees associated with any arbitration that you initiate, but only so much
of the filing fees as you would have instead paid had you filed a complaint in a
court of law. You agree that the arbitrator shall administer and conduct any
arbitration in accordance with California law, including the California Code of
Civil Procedure and the California Evidence Code, and that the arbitrator shall
apply substantive and procedural California law to any dispute or claim, without
reference to rules of conflict of law. To the extent that the JAMS rules
conflict with California law, California law shall take precedence. You agree
that any arbitration hearing under this Agreement shall be conducted in San
Francisco County, California.
(c)    Remedy. Except as provided by the Act and this Agreement, arbitration
shall be the sole, exclusive, and final remedy for any dispute between you and
the Company. Accordingly, except as provided for by the Act and this Agreement,
neither you nor the Company will be permitted to pursue court action regarding
claims that are subject to arbitration.
(d)    Administrative Relief. This Agreement does not prohibit you from pursuing
an administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers’ Compensation Board. This Agreement does,
however, preclude you from pursuing court action regarding any such claim,
except as permitted by law.
(e)    Voluntary Nature of Agreement. You acknowledge and agree that you are
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. You further acknowledge and agree that you have
carefully read this Agreement and that you have asked any questions needed for
you to understand the terms, consequences, and binding effect of this Agreement
and fully understand it, including that you are waiving your right to a jury
trial. Finally, you agree that you have been provided an opportunity to seek the
advice of an attorney of your choice before signing this Agreement.
13.    Acceptance. To accept this Agreement, please sign in the space indicated
and return to Godfrey Sullivan, President, CEO and Chairman. Your signature
below will acknowledge that you have read, understand and agree to the terms and
conditions of this Agreement. Please feel free to contact me if you have any
questions.


Best regards,
/s/ Godfrey R. Sullivan
 
 
 
 

Godfrey R. Sullivan
Chairman, Chief Executive Officer and President
Splunk Inc.
Acceptance of Employment Offer
I have read, understand, agree to, and shall comply with all terms and
conditions as set forth above. I further acknowledge that no other commitments
were made to me except as specifically set forth herein.
/s/ Doug Merritt
 
 
November 16, 2015
 
Doug Merritt
 
 
Date
 






5

